UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X
UNITED STATES OF AMERICA               :

        -against-                      :
                                                               MEMORANDUM AND ORDER
MARTIN TESHER                          ;
                                                                       17 CR 523(RJD)
                Defendant.             :
                                       X
DEARIE,District Judge:

        Defendant Martin Tesher seeks bail pending appeal of his conviction following a jury

trial before the undersigned. Invoking 18 U.S.C. §1345(c), Tesher urges his continued release

pending appellate review is justified by exceptional circumstances, as outlined below.

        As an initial matter, the government questions the Court's authority to consider release

under §1345, suggesting that an assessment of exceptional circumstances is the province of only

the appellate court. While perhaps an open question in this circuit, the reference to "judicial

officer," as well as the unqualified language of the statute, common sense and the efficient use of

judicial resources strongly suggest that the trial court be given at least the first chance to assess

the question of continued bail before the burden falls to a reviewing court that is less familiar

with the defendant and all the surrounding circumstances presented by the case.          United

States V. DiSomma.951 F.2d 494,496-97(2d Cir.1991)(assuming district court's authority to

evaluate exceptional circumstances under 18 U.S.C. § 3145(c) and upholding its determinations

"given the trial judge's close familiarity with the evidence presented in the case). Consequently, I

proceed to address the question of exceptional circumstances.

        I note at the outset the defendant presents no risk of flight and, having surrendered his

medical license, he no longer presents any danger to the community. The government does not

challenge these findings. And while the proof at trial was compelling, and the conduct at issue
most disturbing, it cannot be said that there are no non-frivolous issues for appeal. The Court

was required by statute to impose a twenty-year sentence on a gravely ill 84-year-old man for an

unintended death of a patient who abused the prescribed medication causing his death. Such

circumstances will appropriately trigger very careful scrutiny of the trial record.

       The circumstances presented justify bail pending appeal. The defendant's precarious

health, deteriorating condition, and treatment needs, along with additional grave and life-

threatening ailments pose far more than a hardship to the man. For him, based upon his

documented challenges including recent and more-frequent hospitalizations, it is a matter of life

and death. The undeniable risks associated with institutional confinement and treatment as well

as the obvious risks attendant to any transition to an institutional setting cannot be overstated.

And it gets worse. His wife, seriously ill herself and confined to a wheelchair, again as

documented in the record, see Def. Obj. to PSR,ECF No. 155, Ex.4(Letter from Dr. Jeffrey I.

Mechanick, MD), principally depends on him for her immediate care and day-to-day monitoring,

as the Court had the opportunity to observe somewhat during trial.

       The government's opposition and impatience are understandable. Tesher has shown no

remorse and has offered no apology to the patients Eind families he harmed. But in a real sense

he has paid dearly for his refusal to acknowledge his wrongdoing. In the wake of Tesher's

rejection of a far more lenient disposition from the government, his decision to decline to accept

responsibility and hold the government to its burden of proof triggered the aggravated charge

that mandates a 20-year sentence. But this was his right. Such considerations do not in my view

speak to the issue before me now.

       For the majority of Tesher's professional life, he successfully practiced family medicine

without his competence or integrity being called into question. The volume of extraordinary
letters submitted in his support from patients, colleagues, neighbors and acquaintances are no

contrivance or concerted effort to mislead. Why things went wrong, as surely they did, is a

mystery, at least to me. But it should be acknowledged that life and circumstance have already

brought him severe sanction. As his life draws to a close, he is a convicted felon who is

disgraced in his profession, his reputation now sacrificed. And, if he survives for some time, his

life will likely end in the confines of federal prison. To incarcerate him now,to separate him

from his ailing wife before a higher authority has scrutinized the trial record will in my judgment

inflict an added punishment that cannot be undone or remedied.

The motion for bail pending appeal is granted.



SO ORDERED.


Dated: Brooklyn, New York
       July 30,2019                                      s/Raymond J. Dearie


                                                     RAYMOND J. DEARIE
                                                     United States District Judge
